Title: To Thomas Jefferson from Jean Durival, with Enclosure, 1 November 1786
From: Durival, Jean
To: Jefferson, Thomas




A fontainebleau le per. Novembre 1786.

Un écrivain, Monsieur, occupé d’un ouvrage monnétaire, m’a adressé le Mémoire cy-joint, et m’a engagé à avoir l’honneur de  vous le communiquer en vous priant de vouloir bien lui procurer quelques lumieres sur les monnoyes fabriquées ou en circulation dans les Provinces Unies de l’Amérique Septentrionale. Si vous pouvez, Monsieur, concourir aux vuës louables de l’auteur monnétaire dont il s’agit, je vous serai très obligé de vouloir bien ajouter vos appostilles à côté du petit nombre d’articles de son Mémoire et de me le renvoyer pour le lui rendre.
Je profite avec empressement de cette occasion pour vous assurer du très parfait attachement avec lequel J’ai l’honneur d’être, Monsieur, Votre très humble et très obéissant serviteur,

Durival



Enclosure
Extrait du Courier de L’Europe du 14 mars 1786. No. 21. vol. 19 page 167.
Etats unis de L’Amerique 30. Xbre. 1785
Le Congrès vient de faire frapper des Espeçes de cuivre, qui sont actuellement en circulation; D’un coté on lit çes mots Libertas et justitia, qui entourent les lettres U.S. plaçées en Chifre dans le centre, les quelles signifient united States, (Etats unis), Sur le Revers on voit un soleïl levant Environné de treize etoiles, avec cette inscription autour, constellatio nova.

On desireroit Savoir Si, Comme l’annonçe le Courier de L’Europe dans le paragraphe cy-dessus Coppié, le Congrès a Reellement fait fabriquer Des Espeçes De cuivre a son coin?
Si ces Espeçes, sont comme celles de françe, Divisées en Sols, demi sols et quart de Sols; quelle est enfin leur Division, leur dénomination, et la valeur pour la quelle elles ont cours? quel peut estre le diametre de la principale de ces Espeçes, et de chacune de ses Subdivisions?
Si l’on avoit un Exemplaire de l’ordonnance qui en a autorisé la fabrication, et la circulation, on Desireroit d’En avoir une Coppie, ou la communication, on auroit soin de la rendre avec la plus grande Exactitude.
Le Congrès n’ayant jusques a present fait frapper aucunes Espeçes d’or et d’argent, on desireroit savoir pour quelle valeur, a peu près, les Espeçes d’or, et d’argent, d’angleterre, de françe, d’Espagne, du portugal et de la hollande sont admises communement dans la çirculation.

